This appeal is from the determination of a deficiency in income tax for the calendar year 1922 and is based upon the action of the Commissioner in disallowing a deduction' in that year on account of a net loss incurred for the period from July 1, 1921, to December 31, 1921.
*1099FINDINGS OF FACT.
The taxpayer was organized and began business on July 1, 1921, and closed its books December 31, 1921, and December 31, 1922. The first taxable period was that from July 1 to December 31, 1921. During its first taxable period it suffered a net loss in the operation of its trade or business in the amount of $611.40, and in its return for 1922 it deducted from gross income the $611.40 in question, which deduction was disallowed by the Commissioner.
The above facts were stipulated by counsel.
DECISION.
The deficiency determined by the Commissioner is disallowed. Appeal of Carroll Chain Co., 1 B. T. A. 38.